DETAILED ACTION
This action is responsive to the application No. 16/716,167 filed on December 16, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 with the associated claims filed on 11/29/2021 responding to the Office action mailed on 09/29/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0330999) in view of Wei (US 2017/0213798).

Regarding Claim 1, Lee (see, e.g., Fig. 5), teaches a semiconductor device comprising:
a first active signal region 2 (i.e., top left region 2) over a semiconductor substrate W1;
a second active signal region 2 (i.e., bottom left region 2) over the semiconductor substrate W1;
a transition region 4 between the first active signal region 2 and the second active signal region 2;
a first alignment mark located within the transition region 4 (see, e.g., Fig. 5);
a second alignment mark within the transition region 4, the first alignment mark and the second alignment mark being at a same level (see, e.g., Fig. 5).
Lee is silent with respect to the claim limitation of a conductive routing extending through the transition region and electrically connecting the first active signal region to the second active signal region, wherein the conductive routing has a single first width e.g., Figs. 18, 20), in similar semiconductor devices, on the other hand, teaches conductive routing 46/70/78 extending through the transition region 300 and electrically connecting the first active signal region 100 to the second active signal region 200, wherein the conductive routing 46/70/78 has a single first width W2’ across the transition region 300 from the first active signal region 100 to the second active signal region 200, wherein the first width W2’ is larger than a second width W1’ within the first active signal region 100.  Accordingly, metal lines 46, 70, and 78 and RDLs 94 are used to interconnect the metal features formed using different lithography masks (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device, a conductive routing extending through the transition region and electrically connecting the first active signal region to the second active signal region, wherein the conductive routing has a single first width across the transition region from the first active signal region to the second active signal region, wherein the first width is larger than a second width within the first active signal region, as taught by Wei, to interconnect the metal features formed using different lithography masks.

Regarding Claim 2, Lee and Wei teach all aspects of claim 1.  Lee (see, e.g., Fig. 5), teaches that the first alignment mark comprises a first portion 24 and a second portion 14 surrounding the first portion 24.  

Regarding Claim 3, Lee and Wei teach all aspects of claim 1.  Wei (see, e.g., Fig. 20), teaches that the semiconductor device has a length of at least 26 mm (see, e.g., par. 0044).

Regarding Claim 4, Lee and Wei teach all aspects of claim 1.  Lee (see, e.g., Fig. 5), teaches that the second alignment mark 14 (i.e., middle alignment mark 14 between top and bottom regions 2) and the first alignment mark 14 (i.e., leftmost alignment mark 14 between top and bottom regions 2) are aligned with each other (i.e., aligned in the vertical direction).  

Regarding Claim 5, Lee and Wei teach all aspects of claim 1.  Lee (see, e.g., Fig. 5), teaches that the second alignment mark 14 (i.e., middle alignment mark 14 between top and bottom regions 2) and the first alignment mark 24 (i.e., leftmost alignment mark 24 between top and bottom regions 2) are misaligned with each other (i.e., misaligned in the vertical direction).  

Regarding Claim 6, Lee and Wei teach all aspects of claim 1.  Lee (see, e.g., Fig. 5), teaches that the first alignment mark 24 is a square alignment mark.

Regarding Claim 7, Lee (see, e.g., Fig. 5), teaches a semiconductor device comprising:
W1 (see, e.g., par. 0034).
Lee is silent with respect to the claim limitations of a conductive line adjacent to the alignment mark, the conductive line connecting a first active signal region with a second active signal region, the second active signal region being on an opposite side of the first alignment mark from the first active signal region, the conductive line comprising a first portion and a second portion shifted but parallel from the first portion, wherein the first portion and the second portion are continuous with each other.
Wei (see, e.g., Figs. 18, 21), in similar semiconductor devices, on the other hand, teaches a conductive line 78 adjacent to the alignment mark, the conductive line 78 connecting a first active signal region 100 with a second active signal region 200, the second active signal region 200 being on an opposite side of the first alignment mark from the first active signal region 100, the conductive line 78 comprising a first portion 78A and a second portion 78B shifted but parallel from the first portion 78A, wherein the first portion 78A and the second portion 78B are continuous with each other (i.e., continuous through 78C) (see, e.g., Fig. 21).  Accordingly, metal line 78 and RDLs 94 are used to interconnect the metal features formed using different lithography masks (see, e.g., pars. 0023, 0034, 0044, 0046).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device, a conductive line adjacent to the alignment mark, the conductive line connecting a first active signal region with a second active signal region, the second active signal region being on an opposite side of the first alignment mark from the first 

Regarding Claim 8, Lee and Wei teach all aspects of claim 7.  Lee (see, e.g., Fig. 5), teaches that the first alignment mark 14/24 further comprises:
a first alignment feature 24; and
a second alignment feature 14 surrounding the first alignment feature 24.  

Regarding Claim 9, Lee and Wei teach all aspects of claim 8.  Lee (see, e.g., Fig. 5), teaches that the first alignment feature 24 has a square shape.  

Regarding Claim 10, Lee and Wei teach all aspects of claim 7.  Lee (see, e.g., Fig. 5), teaches: a second alignment mark and a first alignment mark (see, e.g., pars. 0042-0043), and
Wei (see, e.g., Fig. 21), teaches the conductive line 78 (see, e.g., par. 0044).

Regarding Claim 11, Lee and Wei teach all aspects of claim 10.  Lee (see, e.g., Fig. 5), teaches that the first alignment mark 14 (i.e., leftmost alignment mark 14 between top and bottom regions 2) is aligned with the second alignment mark 14 (i.e., middle alignment mark 14 between top and bottom regions 2) (i.e., aligned in the vertical direction).

Regarding Claim 12, Lee and Wei teach all aspects of claim 10.  Lee (see, e.g., Fig. 5), teaches that the first alignment mark 14 (i.e., leftmost alignment mark 14 between top and bottom regions 2) is misaligned with the second alignment mark 24 (i.e., middle alignment mark 24 between top and bottom regions 2) (i.e., misaligned in the vertical direction).

Regarding Claim 13, Lee (see, e.g., Fig. 5), teaches a semiconductor device comprising:
a singulated die comprising (see, e.g., par. 0041):
a substrate W1;
a first active signal region 2 (i.e., top left region 2);
a first conductive feature 22 over the substrate W1 in the first active signal region 2;
a second active signal region 2 (i.e., bottom left region 2);
a second conductive feature 22 over the substrate W1 in the second active signal region 2;
a first alignment region 4 interposed between the first active signal region 2 and the second active signal region 2; and
a first alignment feature 14 over the substrate W1 in the first alignment region 4.  
Lee is silent with respect to the claim limitation that the first conductive feature and the second conductive feature extend from a first side of the first alignment region to a 
Wei (see, e.g., Figs. 18, 20, 21), in similar semiconductor devices, on the other hand, teaches that the first conductive feature 78A/78C and the second conductive feature 78B/78C extend from a first side (i.e., left side) of the first alignment region 300 to a second side (i.e., right side) of the first alignment region 300, wherein the first conductive feature 78A/78C has a constant first width W2’ as the first conductive feature 78A/78C extends from the first side of the first alignment region 300 to the second side of the first alignment region 300, the first width W2’ being larger than a second width W1’ of the first conductive feature 78A/70C within the first active signal region 100.  Accordingly, metal lines 46, 70, and 78 and RDLs 94 are used to interconnect the metal features formed using different lithography masks (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device, the first conductive feature and the second conductive feature extending from a first side of the first alignment region to a second side of the first alignment region, wherein the first conductive feature has a constant first width as the first conductive feature extends from the first side of the first alignment region to the second side of the first alignment region, the first width being larger than a second width of the 

Regarding Claim 14, Lee and We teach all aspects of claim 13.  Lee (see, e.g., Fig. 5), teaches, a second alignment feature 24 in the first alignment region 4, the second alignment feature 24 at a same level as the first alignment feature 14.  

Regarding Claim 15, Lee and Wei teach all aspects of claim 14.  Lee (see, e.g., Fig. 5), teaches that the second alignment feature 24 is surrounded by the first alignment feature 14.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0330999) in view of Wei (US 2017/0213798) and further in view of Burton (US 2020/0066651).

Regarding Claim 16, Lee and Wei teach all aspects of claim 14.  Lee (see, e.g., Fig. 5), teaches, the first alignment feature 14 (i.e., leftmost alignment mark 14 between top and bottom regions 2) and the second alignment feature 24 (i.e., middle alignment mark 24 between top and bottom regions 2).  Lee is silent with respect to the claim limitations of a first conductive line electrically coupling the first conductive feature to the second conductive feature, wherein a portion of the first conductive line in the first alignment region is interposed between the first alignment feature and the second alignment feature.  
Burton (see, e.g., Figs. 1-3), in similar semiconductor devices, on the other hand, teaches a first conductive line 330 electrically coupling the first conductive feature 336A 336B, wherein a portion 330C of the first conductive line 330 in the first alignment region 320 is interposed between the first alignment feature and the second alignment feature (see, e.g., pars. 0029, 0082).  This enables the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers, thus, allowing electrical connection between integrated circuits that is more precisely tailored and the fabrication of integrated circuit devices having a different number of cores but otherwise similar designs to use a common reticle set (see, e.g., pars. 0019, 0029, 0082).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s/Wei’s device, a first conductive line electrically coupling the first conductive feature to the second conductive feature, wherein a portion of the first conductive line in the first alignment region is interposed between the first alignment feature and the second alignment feature, as taught by Burton, to enable the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers.  This allows electrical connection between integrated circuits that is more precisely tailored and the fabrication of integrated circuit devices having a different number of cores but otherwise similar designs to use a common reticle set.

Regarding Claim 17, Lee, Wei, and Burton teach all aspects of claim 16.  Lee (see, e.g., Fig. 5), teaches:
2 (i.e., top right region 2), the third active signal 33Attorney Docket No. TSMP20172o88USo2 region 2 different than the second active signal region 2 (i.e., bottom left region 2);
a third conductive feature 22 over the substrate W1 in the third active signal region 2;
a fourth conductive feature 22 over the substrate W1 in the first active signal region 2, the fourth conductive feature 22 different than the first conductive feature 22;
a second alignment region 4 interposed between the first active signal region 2 and the third active signal region 2; and
a third alignment feature 14 (i.e., upper alignment feature 14 in region 4 between top left and right regions 2) over the substrate W1 in the second alignment region 2.  

Regarding Claim 18, Lee, Wei, and Burton teach all aspects of claim 17.  Lee (see, e.g., Fig. 5), teaches a fourth alignment feature 14 (i.e., lower alignment feature 14 in region 4 between top left and right regions 2) over the substrate W1 in the second alignment region 4.  

Regarding Claim 19, Lee, Wei, and Burton teach all aspects of claim 18.  Lee (see, e.g., Fig. 5), teaches, the third conductive feature 22 (i.e., left feature 22 in top right region 2) and the fourth conductive feature 22 (i.e., right feature 22 in top left region 2).  Lee is silent with respect to the claim limitations of a second conductive line electrically 
Burton (see, e.g., Figs. 1-3), in similar semiconductor devices, on the other hand, teaches a second conductive line 330 electrically coupling the third conductive feature 336A to the fourth conductive feature 336B, wherein a portion 330C of the second conductive line 330 in the second alignment region 320 is interposed between the third alignment feature and the fourth alignment feature (see, e.g., pars. 0029, 0082).  This enables the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers, thus, allowing electrical connection between integrated circuits that is more precisely tailored and the fabrication of integrated circuit devices having a different number of cores but otherwise similar designs to use a common reticle set (see, e.g., pars. 0019, 0029, 0082).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s/Wei’s device, a second conductive line electrically coupling the third conductive feature to the fourth conductive feature, wherein a portion of the second conductive line in the second alignment region is interposed between the third alignment feature and the fourth alignment feature, as taught by Burton, to enable the design and fabrication of integrated circuit devices that are larger than a given industry standard reticle field size, and that have overlapping interconnections within or otherwise between BEOL interconnect layers.  This allows electrical connection between integrated circuits 

Regarding Claim 20, Lee, Wei, and Burton teach all aspects of claim 19.  Burton (see, e.g., Figs. 1-3), teaches that the second conductive line 330 (i.e., line 330 between regions 108A and 108B) is substantially orthogonal to the first conductive line 330 (i.e., line 330 between regions 108A and 108C).

Response to Arguments
Applicant’s arguments filed on 11/29/2021 with respect to claims 1, 7, and 13 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/Nelson Garces/Primary Examiner, Art Unit 2814